Title: To George Washington from John Jay, 26 April 1779
From: Jay, John
To: Washington, George



Dear Sir
Philadelphia 26 April 1779

The Questions contained in your Favor of the  Day of April Inst. are as important as the Manner of introducing them is delicate.
While the maritime Affairs of the Continent continue under the Direction of a Committee, they will be exposed to all the Consequences of Want of System Attention and Knowledge. The marine Committee consists of a Delegate from each State. It fluctuates—New Members constantly coming in and old ones going out. Three or four indeed have remained in it from the Beginning, & have a proportionate Influence, or more properly Interest in it. Very few of the Members understand even the State of our naval Affairs or have Time or Inclination to attend to them. But why is not this System changed? It is in my opinion convenient to the Family Compact. The commercial Committee is equally useless. A Proposition was made to appoint a commercial Agent for the States under certain Regulations. Opposition was made. The ostensible Reasons were various. The true Reason was its Interference with a certain commercial Agent in Europe, and his Connections.
You will if I mistake not find Mr Gerard disposed to be open and communicative. He has acquired an extensive Knowledge of our Affairs. I have no Reason to believe he will use it to our Prejudice. There is as much Intrigue in this State House as in the Vatican, but as little Secrecy as in a boarding School—It mortifies me on this occasion to reflect that the Rules of Congress on the Subject of Secrecy which are far too general & perhaps for that Reason more frequently violated, restrain me from saying twenty things to you which have ceased to be private.
The State of our Currency is really serious—when or by what Means the Progress of the Depreciation will be prevented is uncertain. The Subject is delicate, but the Conduct of some Men really indicates at least great Indifference about it. It will not be many Days before Measures having a great tho not immediate Influence on this Subject will be either adopted or rejected. I shall then have an opportunity of being more particular. I am my dear Sir with perfect Esteem & Regard Your most obt Servant
John Jay